IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


VINCENT MUNDY, PRO SE,                    : No. 104 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
S.C.I. @ MAHANOY, THERESA                 :
DELBALSO, SUPERINTENDENT,                 :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.